                                                                                            ~.
                                                                                             .~
                                                                                      FILED
                                                                           CLERK, U.S. DISTRICT COURT
 1

 2                                                                               i~IR -9 ?t~0
 3                                                                       CENTRAL DIST     F CALIFORNIA
                                                                         EASTERN DIVIS   P ,BY DEPUTY

 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,
 9
10                                  Plaintiff,        CASE NO. 5:20-cr-00002-JGB
11                        v.
12    DANIEL CHRISTOPHER DELARA,                       ORDER OF DETENTION
13
14                                  Defendant.
15
16                                                     I.
17       A.()       On motion of the Government in a case allegedly involving:
18            1.()     a crime of violence.
19           2.()      an offense with maximum sentence of life imprisonment or death.
20           3.()      a narcotics or controlled substance offense with maximum sentence
21                    often or more years .
22           4. O      any felony -where the defendant has been convicted of two or more
23                     prior offenses described above.
24           5.()      any felony that is not otherwise a crime of violence that involves a
25                     minor victim, or possession or use of a firearm or destructive device
26                    or any other dangerous weapon, or a failure to register under 18
27                     U.S.0 § 2250.
28       B.(~/)     On motion by the Government /( )on Court's own motion, in a case

                               ORDER OF DETENTION AFTER HEARING(18 O.S.C. §3142(1))

     CR-94(06/07)                                                                                 Page 1 of 4 ~
 1                     allegedly involving:
 2          (~         On the further allegation by the Government of:
 3            1. (~)      a serious risk that the defendant will flee.
 4           2.()         a serious risk that the defendant will:
 5                  a. Oobstruct or attempt to obstruct justice.
 6                  b.( )threaten, injure, or intimidate a prospective witness or juror or
 7                        attempt to do so.
 8       C. The Government( )is/(~ is not entitled to a rebuttable presumption that no
 9           condition or combination of conditions will reasonably assure the defendant's
10           appearance as required and the safety of any person or the community.
11

12                                                     II.

13       A. (~/)       The Court finds that no condition or combination of conditions will
14                     reasonably assure:
15            1. (~       the appearance of the defendant as required.
16              (~        and/or
17           2. (~        the safety of any person or the community.
18       B. O          The Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20

21                                                    III.

22       The Court has considered:
23       A. the nature and circumstances ofthe offenses)charged, including whether the
24           offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25           victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics of the defendant; and
28       D. the nature and seriousness ofthe danger to any person or to the community.

                               ORDER OF DETENTION AFTER HEARING(18 II.S.C. §3142(1))

     CR-94(06/07)                                                                      Page 2 of 4
 1                                                        IV.
 2         The Court also has considered all the evidence adduced at the hearing and the
 3         arguments         and/or    statements       of counsel, and            the     Pretrial   Services
 4         Report/recommendation.
 5

 6                                                         V.
 7         The Court bases the foregoing findings) on the following:
 8         A. (~/~       As to flight risk: Lack of sufficient bail resources, lack of stable employment,
 9     extensive criminal history, lack of stable residence of defendant or any potential sureties, and lack of

10      sufficient family ties.

11

12 '

13

14

15

16         B. (~/~       AS t0 danger: Nature of the charges in the current complaint and uncontested proffe

17     by the government regarding nature of evidence regarding charged offenses, criminal history, and

18      history of substance abuse.

19

20

21

22

23

24                                                        VI.
25         A.()          The Court finds that a serious risk exists that the defendant will:
26                    1. Oobstruct or attempt to obstruct justice.
27                    2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                   ORDER OF DETENTION AFTER HEARING(18 II.S.C. §3142(1))

       CR-94(06/07)                                                                                    Page 3 of 4
 1         B. The Court bases the foregoing findings) on the following:
 2

 3

 4

 5

 6

 7

 8

 91                                                   VII.
10

11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13             of the Attorney General for confinement in a corrections facility separate, to
14             the extent practicable, from persons awaiting or serving sentences or being
15             held in custody pending appeal.
16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17             opportunity for private consultation with counsel.
18        D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19             or on request of any attorney for the Government, the person in charge of the
20             corrections facility in which the defendant is confined deliver the defendant
21             to a United States marshal for the purpose of an appearance in connection
22             with a court proceeding.
23

24

25

26    DATED: March 9, 2020                                                     ~1~
                                                    SHASHI H. KEWALRAMANI
27                                                  UNITED STATES MAGISTRATE JUDGE
28

                              ORDER OF DETENTION AFTER HEARING (18 Lr,S.C. §3142(1))

      CR-94(06/07)                                                                     Page 4 of 4 ~
